Exhibit 10.19

FORTUNE BRANDS HOME & SECURITY, INC.

2013 LONG-TERM INCENTIVE PLAN

Form of Restricted Stock Unit Award Notice (the “Notice”)

You have been awarded restricted stock units (“RSUs”) that will be paid in
shares of common stock of Fortune Brands Home & Security, Inc. (the “Company”)
when they vest, pursuant to the terms and conditions of the Fortune Brands
Home & Security, Inc. 2013 Long-Term Incentive Plan (the “Plan”) and the
Restricted Stock Unit Award Agreement (together with this Notice, the
“Agreement”). In exchange for accepting the RSUs, you will be required to agree
to the restrictive covenant language contained in the agreement. Copies of the
Plan and the Restricted Stock Unit Award Agreement are available on the UBS
website (www.ubs.com/onesource/fbhs). Capitalized terms not defined in this
Notice have the meanings specified in the Plan or the Agreement.

 

Award:   You have been awarded              RSUs, which will be paid in shares
of Company common stock (par value $0.01), when the Award vests, subject to
adjustment as provided under Section 11 of the Award Agreement. Award Date:  
Vesting Schedule:   Except as otherwise provided in and subject to the Plan, the
Agreement or any other agreement between the Company and the Holder, the RSUs
will vest annually in the following increments on the following dates:  
One-third of the RSUs   February 28, 20xx*   One-third of the RSUs   February
28, 20xx*   One-third of the RSUs   February 28, 20xx*

Performance

Condition for

162(m) Officers

  If you are an executive subject to Section 162(m) of the Internal Revenue Code
at any time while the Award is outstanding, your RSUs will not vest unless the
Company attains the performance goal of earnings per share of Company common
stock (diluted, and before gains or charges) of $xx for the period January 1,
20xx through December 31, 20xx. If the performance goal is attained, the RSUs
will vest on the later of the date(s) set forth in this Award Notice and the
date that the Compensation Committee of the Company’s Board of Directors
certifies attainment of the performance goal.

 

* Vesting dates may be adjusted because February 28 in the applicable years are
not business days.



--------------------------------------------------------------------------------

FORTUNE BRANDS HOME & SECURITY, INC.

2013 LONG-TERM INCENTIVE PLAN

Form of [Insert Date] Restricted Stock Unit Agreement (the “Agreement”)

Fortune Brands Home & Security, Inc., a Delaware corporation (the “Company”),
grants to Holder an award of restricted stock units (“RSUs”) subject to the
terms and conditions of the Fortune Brands Home & Security, Inc. 2013 Long-Term
Incentive Plan (the “Plan”) and this Agreement (collectively, the “Award”).
Capitalized terms not defined in this Agreement have the meanings specified in
the Plan.

1. Number of RSUs. The Company awards Holder the number of RSUs specified in the
separate notice outlining specifics of the Award (the “Award Notice”), effective
as of the Award Date. Except as described below, this Award will become null and
void unless Holder accepts this Agreement in a timely manner through the grant
acceptance process prescribed by the Company.

2. Restriction Period and Vesting

(a) Subject to the terms and conditions of this Agreement and the Plan, the RSUs
subject to the Award will vest in accordance with the schedule described in the
Award Notice (the “Restriction Period”), provided that the Holder remains
employed with the Company through each applicable vesting date. Notwithstanding
the foregoing, if, because the New York Stock Exchange (or such successor
exchange on which shares of Company Common Stock are traded) is not open for
trading on such date, the vesting date will be the next date on which the New
York Stock Exchange (or such successor exchange) is open for trading.

(b) In the event of Holder’s death during the Restriction Period, the RSUs will
fully vest on the date of such death and will become immediately eligible for
distribution.

(c) Notwithstanding the provisions of Section 5 below, in the event of Holder’s
Retirement (as defined below) during the Restriction Period at least one
(1) year following the Award Date, any unvested RSUs will fully vest as of date
of Holder’s Retirement and all RSUs granted under this Award will become
immediately eligible for distribution. For purposes of this Award, “Retirement”
means Holder’s termination of employment (other than for Cause as described in
subsection (e) below) on or after attaining age 55 and completing five (5) years
of service with the Company or its predecessors or affiliates. In the event of a
Change in Control (as defined in Section 5 below), Holder will receive the
treatment described in this Section 2(c) if Holder terminates employment after
qualifying for Retirement, even if Holder does not have Good Reason (as defined
below).

(d) In the event of Holder’s Disability (as defined below) during the
Restriction Period, then, provided that Holder has been continuously employed
with the

 

1



--------------------------------------------------------------------------------

Company for at least one (1) year following the Award Date and prior to the date
of Disability, Holder will be treated as continuing employment with the Company
during the Disability for purposes of determining the vesting of the Award, and
RSUs will continue to vest and will be eligible for distribution in accordance
with the vesting schedule described in Section 2(a) above. For purposes of this
Award, Holder will have a “Disability” if Holder is receiving benefits under the
long-term disability plan maintained by Holder’s employer; provided that, if
this Award is subject to the restrictions of Section 409A of the Code with
respect to Holder, then such Disability must also satisfy the requirements of
Section 22(e)(3) of the Code.

(e) If the Holder’s employer terminates Holder’s employment during the
Restriction Period for Cause (as defined below), then the unvested RSUs
outstanding under the Award will be cancelled upon such termination of
employment. For purposes of this Award, “Cause” has the same meaning as
specified in any employment or other written agreement between Holder and
Holder’s employer regarding benefits upon termination of employment
(“Termination Agreement”), provided that if Holder is not a party to a
Termination Agreement that contains such definition, then Cause will have the
same meaning provided for such term under the severance plan sponsored by
Holder’s employer and under which Holder is eligible to participate.

(f) Except as provided in Section 5 below, if Holder’s employment with the
Company terminates during the Restriction Period for any reason other than
death, Disability, Retirement or Cause, the Award, to the extent not vested on
the effective date of such termination of employment, will not vest and will be
cancelled as of Holder’s termination date.

(g) Except as provided under Sections 2(b) and 2(c), if Holder is a “covered
employee” for purposes of Section 162(m) (or any successor provision) (“Section
162(m)”) of the Code at any time during the Restriction Period, any unvested
RSUs will not vest unless and until the date on which the Committee certifies
the attainment of the performance goals set forth in the Award Notice.

(h) For the purposes of this Agreement, (i) a transfer of Holder’s employment
from the Company to a Subsidiary or vice versa, or from one Subsidiary to
another, without an intervening period, will not be deemed a termination of
employment; and (ii) if Holder is granted in writing a leave of absence, Holder
will be deemed to have remained in the employ of the Company or a Subsidiary
during such leave of absence (but not beyond Holder’s separation from service
within the meaning of Section 409A of the Code if this Award is deemed to be
subject to said Section).

3. Delivery of Common Stock. During the Restriction Period, the Company will
hold the unvested RSUs subject to the Award in book-entry form, and the RSUs
will represent only an unfunded and unsecured obligation of the Company. On each
applicable vesting date described in the Award Notice or on any other applicable
distribution date specified under this Agreement, the Company will deliver or
cause to be delivered one share of Common Stock for each RSU that vests or
becomes eligible for distribution on such date to Holder (or, in the event of
Holder’s death or Disability, Holder’s appointed and qualified executor or other
personal representative). No fractional shares will be delivered.

 

2



--------------------------------------------------------------------------------

4. Dividend Equivalents. Holder will be entitled to receive dividend equivalents
with respect to the Award, to the extent that the Company pays dividends on
Company Common Stock during the Restriction Period. Such dividend equivalents
will be equal to the cash dividends (if any) that would have been paid to Holder
for the shares of Common Stock subject to the Award had such shares been issued
and outstanding on the dividend record date occurring during the Restriction
Period. Dividend equivalents (if any) will be subject to the same vesting
conditions as the RSUs and will be paid to Holder in cash at the same time as
the shares of Common Stock subject to the Award are delivered.

5. Change in Control and Divestitures.

(a) Termination without Cause or for Good Reason Following Change in Control. In
the event of a Change in Control (as defined in the Plan), the Award will become
subject to Section 5.8 of the Plan. In the event that unvested RSUs remain
outstanding following a Change in Control, and Holder’s employment is terminated
on or after such Change in Control but prior to the end of the Restriction
Period either: (i) by the Company other than for Cause, or (ii) by Holder for
Good Reason (as defined below), the RSUs will become fully vested and eligible
for distribution as of the date of Holder’s termination of employment, subject
to Section 5.8 of the Plan. For purposes of this Award, “Good Reason” will have
the same meaning as such term has under any Termination Agreement, provided that
if Holder is not a party to any Termination Agreement that contains such
definition, then Good Reason includes any of the reasons allowing Holder to
terminate employment and remain eligible for severance benefits under the
severance plan sponsored by Holder’s employer and under which Holder is eligible
to participate.

(b) Divestiture. In the event that Holder’s principal employer is a Subsidiary
of the Company that during the Restriction Period ceases to be a Subsidiary as a
result of a corporate transaction or reorganization (a “Divestiture”), the Award
will become fully vested and eligible for distribution as of the effective date
of the Divestiture; provided, however that if this Award is deemed to be subject
to Section 409A of the Code and the Divestiture is not a “change in control
event” within the meaning of Treasury regulations issued under Section 409A of
the Code, the outstanding RSUs will vest as of the date of Divestiture but will
remain payable on the vesting dates described in the Award Notice as though the
Divestiture had not occurred.

6. No Stockholder Rights. Holder will not have any rights of a stockholder
(including voting rights) or any other right, title or interest, with respect to
any of the shares of Common Stock subject to the Award unless and until such
shares of Common Stock have been recorded on the Company’s official stockholder
records as having been issued or transferred to Holder.

7. Compliance with Applicable Law. The Award is subject to the condition that if
the listing, registration or qualification of the shares subject to the Award
upon any securities exchange or under any law, or the consent or approval of any
governmental body, or the taking

 

3



--------------------------------------------------------------------------------

of any other action is necessary or desirable as a condition of, or in
connection with, the vesting of the RSUs or the delivery or issuance of shares,
the shares of Common Stock subject to the Award may not be delivered, in whole
or in part, unless such listing, registration, qualification, consent, approval
or other action has been effected or obtained, free of any conditions not
acceptable to the Company. The Company agrees to use reasonable efforts to
obtain and maintain any such listing, registration, qualification, consent,
approval or other action.

8. Clawback Policy. Notwithstanding any provision of the Plan or this Agreement
to the contrary, outstanding RSUs may be cancelled, and the Company may require
Holder to return shares of Company Common Stock (or the value of such stock when
originally paid to Holder), dividend equivalents (if any) issued under this
Agreement and any other amount required by applicable law to be returned, in the
event that such repayment is required in order to comply with any laws or
regulations relating to restatements of the Company’s publicly-reported
financial results.

9. Nontransferability. The Award may not be transferred, assigned, pledged or
hypothecated in any manner, by operation of law or otherwise by Holder other
than (a) by will or by the laws of descent and distribution; or (b) pursuant to
an approved domestic relations order approved in writing by the Secretary of the
Committee or the Secretary’s designee. Except to the extent permitted by the
foregoing sentence, the Award may not be sold, transferred, assigned, pledged,
hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process. Upon
any attempt to so sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of the Award, the Award and all related rights will
immediately become null and void.

10. Tax Withholding. As a condition to the delivery of shares of Common Stock
upon vesting of any portion of the Award, Holder must, upon request by the
Company, pay to the Company such amount as the Company may be required, under
all applicable federal, state, local or other laws or regulations, to withhold
and pay over as income or other withholding taxes (the “Required Tax Payments”)
with respect to the Award. If Holder fails to advance the Required Tax Payments
after request by the Company, the Company may, in its discretion, deduct any
Required Tax Payments from any amount payable by the Company to Holder,
including regular salary or bonus payments. Holder may elect to satisfy his or
her obligation to advance the Required Tax Payments by any of the following
means: (a) a cash payment to the Company; (b) delivery to the Company (either
actual delivery or by attestation procedures established by the Company) of
previously owned whole shares of Common Stock having an aggregate Fair Market
Value (as defined below), determined as of the date on which such withholding
obligation arises (the “Tax Date”), equal to the Required Tax Payments;
(c) authorizing the Company to withhold whole shares of Common Stock which would
otherwise be delivered to Holder having an aggregate Fair Market Value,
determined as of the Tax Date, equal to the Required Tax Payments; or (d) any
combination of (a), (b) and (c). Shares of Common Stock to be delivered or
withheld may not have a Fair Market Value in excess of the minimum amount of the
Required Tax Payments. For purposes of this Award, “Fair Market Value” as of any
date means the value determined by reference to the closing price of a share of
Common Stock as finally reported on the New York Stock Exchange for the trading
day immediately preceding such date. Any fraction of a share of Common Stock
which would be required to satisfy any Required Tax Payment will be disregarded
and the remaining amount due must be paid in cash by Holder. No share of Common
Stock will be issued or delivered until the Required Tax Payments have been
satisfied in full.

 

4



--------------------------------------------------------------------------------

11. Adjustment. In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of Common Stock other than a regular cash
dividend, the number and class of securities subject to the RSUs will be
equitably adjusted by the Committee, such adjustment to be made in accordance
with Section 409A of the Code, to the extent applicable. The decision of the
Committee regarding any such adjustment is final and binding.

12. No Rights to Continued Employment. In no event will the granting of the
Award or its acceptance by Holder, or any provision of this Agreement or the
Plan, give or be deemed to give Holder any right to continued employment by the
Company, any Subsidiary or any affiliate of the Company or affect in any manner
the right of the Company, any Subsidiary or any affiliate of the Company to
terminate the employment of any person at any time for any reason.

13. Restrictive Covenants. In exchange for accepting the Award and in
consideration of the Confidential Information (defined below) the Company
provides to Holder, benefits Holder is not otherwise entitled to, Holder agrees
to the following restrictive covenants:

a) Confidential Information. Holder acknowledges that he/she has access to
highly confidential information of the Company and any Subsidiary that Holder
provides services to or is provided confidential information about, including
but not limited to, information concerning: finances, supply and service,
marketing, customers (including lists), operations, business and financial plans
and strategies, and product costs, sourcing and pricing (“Confidential
Information”). The Holder agrees that during his/her employment and for three
years following the end of Holder’s employment (for whatever reason), Holder
will protect the Confidential Information and only use it for business-related
reasons; however, trade secrets will always remain protected for as long as the
information qualifies as a trade secret under applicable law.

b) Non-Competition. Holder agrees that he/she will not, directly or indirectly,
for a period of 12 months after the end of Holder’s employment (for whatever
reason), engage in a Prohibited Capacity within the Restricted Area on behalf of
a business that manufactures, distributes, offers, sells or provides any
Competing Products. “Competing Products” means any products and/or services that
are similar in function or purpose to those offered by the Company and its
Subsidiaries and as to which Holder had Involvement. “Involvement” means to have
responsibilities, provide supervision, engage in dealings or receive
Confidential Information about during the last two (2) years immediately
preceding the end of Holder’s employment (the “Look Back Period”). “Prohibited
Capacity” means to engage in the same or similar capacity or function that
Holder worked for the Company and/or its Subsidiaries at any time during the
Look Back Period or in a capacity that would otherwise result in the use or
disclosure of Confidential Information. “Restricted Area” means those geographic
areas in which the Company and its Subsidiaries do business and as to which
business Holder had Involvement.

 

5



--------------------------------------------------------------------------------

c) Non-Solicitation of Customers. Holder agrees that he/she will not, directly
or indirectly, during his/her employment and for a period of 12 months after the
end of his/her employment (for whatever reason), solicit, induce or attempt to
induce (or assist others to solicit) any customers or prospective customers of
the Company and its Subsidiaries to cease doing business with the Company and
its Subsidiaries or to buy a Competing Product. The prohibition in Section 13(c)
only applies to customers and prospective customers with which Holder had
Involvement.

d) Non-Solicitations of Employees. Holder agrees that he/she will not, directly
or indirectly, for a period of 12 months after the end of his/her employment
(for whatever reason), solicit (or assist another in soliciting), induce, employ
or seek to employ any individual employed by Company and/or its Subsidiaries.
Where an additional restriction is required to enforce the foregoing, Holder’s
non-solicitation obligation is limited to employees with whom Holder had
Involvement.

e) Reasonableness of Restrictions. Holder acknowledges that the temporal,
activity and geographic limitations of Sections 13(a), (b), (c) and (d) are
reasonable in scope and narrowly constructed so as to protect only the Company
and its Subsidiaries’ legitimate protectable interests, and will not prohibit
Holder from obtaining meaningful employment following the end of Holder’s
employment.

f) Tolling of Restrictive Period. The periods described in Sections 13(a), (b),
(c) and (d) shall not run during any period of time in which the Holder is in
violation of this paragraph, and shall toll during any such period of violation.
If Holder resides in and is subject to the laws of Wisconsin, then this
paragraph shall not apply.

g) General. (i) Before accepting new employment, Holder will advise any such
future employer of the restrictions in this Agreement. Holder agrees that the
Company and its Subsidiaries may advise any such future employer or prospective
employer of this Agreement and their position on the potential application of
this Agreement without such giving rise to any legal claim. (ii) The obligations
in this Agreement shall survive the termination of Holder’s employment and
shall, likewise, continue to apply and be valid notwithstanding any change in
Holder’s employment terms (such as, without limitation, a change in duties,
responsibilities, compensation, position or title). (iii) The Subsidiaries are
third party beneficiaries of the Agreement and may enforce the Agreement without
the need for further consent or agreement by the Holder. (iv) If either party
waives his, her, or its right to pursue a claim for the other’s breach of any
provision of the Agreement, the waiver will not extinguish that party’s right to
pursue a claim for a subsequent breach. (v) This Agreement shall not be
construed to supersede or replace any prior agreements containing
confidentiality, nondisclosure, non-competition and non-solicitation provisions.
Rather, the restrictions in this Agreement shall be read together with such
prior agreements to afford the Company and its Subsidiaries the broadest
protections allowed by law. (vi) If a court finds any of the Agreement’s
restrictions unenforceable as written, the parties agree the court is authorized
and expected under the terms of this Agreement to revise the restriction (for
the jurisdiction covered by that court only) so as to make it enforceable, or if
such revision is not permitted then to enforce the otherwise unreasonable or
unenforceable restriction to such lesser extent as would be deemed reasonable
and lawful within that jurisdiction.

 

6



--------------------------------------------------------------------------------

14. Decisions of Board or Committee. The Board or the Committee has the right to
resolve all questions which may arise in connection with the Award. Any
interpretation, determination or other action made or taken by the Board or the
Committee regarding the Plan or this Agreement is final and binding.

15. Successors. This Agreement is binding upon and will inure to the benefit of
any successor or successors of the Company and any person or persons who, upon
the death of Holder, may acquire any rights in accordance with this Agreement or
the Plan.

16. Notices. All notices, requests or other communications provided for in this
Agreement will be made, if to the Company, to Fortune Brands Home & Security,
Inc., Attn. Secretary of the Compensation Committee of the Board of Directors,
520 Lake Cook Road, Deerfield, Illinois 60015, and if to Holder, to the last
known mailing address of Holder contained in the records of the Company. All
notices, requests or other communications provided for in this Agreement will be
made in writing either (a) by personal delivery; (b) by facsimile or electronic
mail with confirmation of receipt; (c) by mailing in the United States mails; or
(d) by express courier service. The notice, request or other communication will
be deemed to be received upon personal delivery, upon confirmation of receipt of
facsimile or electronic mail transmission or upon receipt by the intended party
if by United States mail or express courier service; provided, however, that if
a notice, request or other communication sent to the Company is not received
during regular business hours, it will be deemed to be received on the next
succeeding business day of the Company.

17. Partial Invalidity. The invalidity or unenforceability of any particular
provision of this Agreement will not affect any other provisions of this
Agreement and this Agreement will be construed in all respects as if such
invalid or unenforceable provisions were omitted.

18. Governing Law. This Agreement, the Award and all determinations made and
actions taken with respect to this Agreement or Award, to the extent not
governed by the Code or the laws of the United States, will be governed by, and
construed in accordance with, the laws of the State of Delaware without giving
effect to principles of conflicts of laws.

19. Agreement Subject to the Plan This Agreement is subject to, and will be
interpreted in accordance with, the Plan. In the event of a conflict between
this Agreement and the Plan, the terms of the Plan will apply. Holder hereby
acknowledges receipt of a copy of the Plan, and by accepting the Award in the
manner specified by the Company, he or she agrees to be bound by the terms and
conditions of this Agreement, the Award, the Plan, and if applicable to the
Holder, stock ownership guidelines established by the Company.

20. Section 409A. Any payment to the Holder pursuant to this Agreement is
intended to be exempt from Section 409A of the Code to the maximum extent
possible as a short-term deferral pursuant to Treasury regulation
§1.409A-1(b)(4). However, if this Agreement and the Award are not so exempt,
this Agreement and the Award are intended to comply with the requirements of
Section 409A of the Code and will be interpreted and construed consistently with
such intent. In the event the terms of this Agreement would subject Holder to
taxes or

 

7



--------------------------------------------------------------------------------

penalties under Section 409A of the Code (“409A Penalties”), Holder and the
Company will cooperate diligently to amend the terms of this Agreement to avoid
such 409A Penalties, to the extent possible; provided that in no event will the
Company be responsible for any 409A Penalties that arise in connection with any
amounts payable under this Agreement. To the extent any amounts under this
Agreement are payable by reference to Holder’s “termination of employment,” such
term will be deemed to refer to Holder’s “separation from service,” within the
meaning of Section 409A of the Code. Notwithstanding any other provision in this
Agreement, if Holder is a “specified employee,” as defined in Section 409A of
the Code, as of the date of Holder’s separation from service, then to the extent
any amount payable to Holder (a) is payable upon Holder’s separation from
service, and (b) under the terms of this Agreement would be payable prior to the
six-month anniversary of Holder’s separation from service, to the extent that
payment under this Agreement is otherwise subject to the provisions of
Section 409A of the Code, such payment will be delayed until the earlier to
occur of: (x) the six-month anniversary of Holder’s separation from service and
(y) the date of Holder’s death. If any applicable payment period begins in one
calendar year and ends in the following calendar year, Holder shall not have the
right to designate the year of the payment.

21. Counterparts. This Agreement may be executed in one or more counterparts,
all of which together will constitute but one Agreement.

 

8